Appeal by the defendant from a judgment of the Supreme Court, Kings County (D’Emic, J.), rendered February 19, 2002, convicting him of murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the trial court properly permitted the prosecution to introduce evidence of his prior acts of abuse and violence against the victim. The evidence was properly admitted as relevant background material to enable the jury to understand the defendant’s relationship with the victim, his girlfriend, and as evidence of the defendant’s intent, motive, and absence of mistake or accident in the commission of the crimes charged (see People v Howe, 292 AD2d 542 [2002]; People v Wright, 288 AD2d 409 [2001]; People v Howard, 285 AD2d 560 [2001]; People v Underwood, 255 AD2d 405 [1998]; People v Hawker, 215 AD2d 499 [1995]; People v George, 197 AD2d 588 [1993]; People v Shorey, 172 AD2d 634 [1991]). The trial court providently exercised its discretion in determining that the probative value of the evidence outweighed its potential for prejudice (see People v Ventimiglia, 52 NY2d 350, 359-360 [1981]). In any event, any potential prejudice to the defendant was mitigated by the trial court’s limiting instructions to the jury (see People v Carver, 183 AD2d 907 [1992]; People v Lunsford, 244 AD2d 507 [1997]). Santucci, J.P., Luciano, Schmidt and Cozier, JJ., concur.